Title: To James Madison from William Savage, 29 October 1801 (Abstract)
From: Savage, William
To: Madison, James


29 October 1801, Kingston, Jamaica. Reports that Admiral Montagu, who has returned to Jamaica and taken command of the British squadron, seems disposed to be cooperative; accordingly, expects greater success in liberating impressed Americans, though “the great difficulty is to distinguish English & Americans.” Mentions the case of the schooner Orange and encloses a copy of Montagu’s report addressed to the king’s attorney general. At Montagu’s request Savage interviewed William Hammond, found him to be a native of Newport, Rhode Island, and sent him on an American vessel to Baltimore where he will be held for a few days after arrival if the president wishes to investigate the case. Awaits reply to his 11 Apr. query. Encloses a list of seamen released and those impressed since his last letter.
 

   RC and enclosures (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). RC 3 pp. Enclosures are a copy of Robert Montagu’s report to the king’s attorney general containing details on the case of William Hammond and his heavily armed ship, Three Friends—which with a crew of mixed nationality had been sailing under British colors and terrorizing merchantmen—and asking why Hammond should not be prosecuted for piracy (3 pp.); a copy of George C. Ricketts’s reply stating that without the testimony of the crew of the Orange, which Hammond had boarded and whose captain had reported him to the British, he would have to be released (1 p.); Savage’s certification that the enclosed copy of Montagu’s report was a true one (1 p.); and a list of four released seamen and thirteen impressed seamen and their locations (2 pp.).


   For Savage’s 11 Apr. salary request, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:90.


   A full transcription of this document has been added to the digital edition.
